    Case 18-82017        Doc 16     Filed 10/11/18 Entered 10/11/18 23:31:45           Desc Imaged
                                    Certificate of Notice Page 1 of 4
Form ntchrgRq

                                  UNITED STATES BANKRUPTCY COURT
                                        Northern District of Illinois
                                             Western Division
                                          327 South Church Street
                                            Rockford, IL 61101


                                    Bankruptcy Proceeding No.: 18−82017
                                                 Chapter: 7
                                          Judge: Thomas M. Lynch

In Re:
   Rhoyce McGinnis
   dba Lightspeed Tech Services
   6641 Shabonna Rd
   Shabonna, IL 60550
Social Security No.:
   xxx−xx−8302
Employer's Tax I.D. No.:


                            NOTICE OF HEARING ON DISMISSAL OF CASE
PLEASE TAKE NOTICE that a hearing will be held at:

                           327 South Church Street, Room 3100, Rockford, IL 61101

                                      on November 5, 2018 at 09:00 AM

TO CONSIDER AND ACT UPON THE FOLLOWING: The dismissal of your case for failure to file required
documents.




                                                      FOR THE COURT



Dated: October 9, 2018                                Jeffrey P. Allsteadt , Clerk
                                                      United States Bankruptcy Court
     Case 18-82017               Doc 16         Filed 10/11/18 Entered 10/11/18 23:31:45                                 Desc Imaged
                                                Certificate of Notice Page 2 of 4
Form ntchrgRq

                                            UNITED STATES BANKRUPTCY COURT
                                                  Northern District of Illinois
                                                       Western Division
                                                    327 South Church Street
                                                      Rockford, IL 61101

In Re:
Rhoyce McGinnis                                                            Case No. : 18−82017
6641 Shabonna Rd                                                           Chapter : 7
Shabonna, IL 60550                                                         Judge :    Thomas M. Lynch
SSN: xxx−xx−8302 EIN: N.A.



                                             FINAL NOTICE OF DEFICIENCY AND
                                              HEARING ON DISMISSAL OF CASE

      Section 521 of the Bankruptcy Code requires debtors to complete and file certain documents in their cases. Under Bankruptcy Rule
1007, the deadline for filing the completed documents is 14 days after the case is filed.
      The Clerk has determined that the 14−day deadline has passed in this case and you have failed to file or complete the following
required documents or request an extension of time to do so:

· Statement of Financial Affairs (Form 107/207).
· Statement of Monthly Income (Form 122A−1/122A−1Supp).
· Schedule A−B (Form 106A/B).
· Schedule C (Form 106C).
· Schedule D (Form 106D).
· Schedule E/F (Form 106E/F).
· Schedule G (Form 106G).
· Schedule H (Form 106H).
· Schedule I (Form 106I).
· Schedule J (Form 106J).

       Under 11 U.S.C. § 521(i) of the Bankruptcy Code, this case will be dismissed for failure to file the above documents within 45 days
after the date of the filing of the petition. If you wish to prevent the dismissal of this case, you or your attorney must appear at the hearing in
this matter on the date in the attached notice.
If you are represented by an attorney, please contact your attorney for guidance.

                                                                          FOR THE COURT

Dated: October 9, 2018                                                    Jeffrey P. Allsteadt, Clerk
                                                                          United States Bankruptcy Court
          Case 18-82017            Doc 16       Filed 10/11/18 Entered 10/11/18 23:31:45                         Desc Imaged
                                                Certificate of Notice Page 3 of 4
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 18-82017-TML
Rhoyce McGinnis                                                                                            Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-3                  User: cmendoza1                    Page 1 of 2                          Date Rcvd: Oct 09, 2018
                                      Form ID: ntchrgRq                  Total Noticed: 28


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 11, 2018.
db             +Rhoyce McGinnis,    6641 Shabonna Rd,    Shabonna, IL 60550-4022
27106271        AT&T Wireless Services Inc,     Bankruptcy Department,    PO Box 309,   Portland OR 97207-0309
27106230       +All County Property,    3000 Dundee Rd,    St 309,    Northbrook IL 60062-2422
27106235       +Allstate Fire,    POB 660598,    Dallas TX 75266-0598
27106246       +American Coadius International,     35A Rust Lane,    Boerne TX 78006-8202
27106241       +Borsberry Law,    411 Hamilton Blvd Ste 1510,    Peoria IL 61602-1174
27106245       +Credence Resource Mgmt,    POB 2147,    Southgate MI 48195-4147
27106237       +Credit Management,    POB 1512,    Grand Island NE 68802-1512
27106243       +Heartland Bank,    430 N Hamilton Rd,    Whitehall OH 43213-3067
27106242       +IL Collections Unlimited,     POB 305,   Pekin IL 61555-0305
27106244       +Jennifer H Nguyen,    4933 Coyle Ave,    Skokie IL 60077-3515
27106238       +Midland Fund,    227 W Trades St,    Charlotte NC 28202-1675
27106240       +Recovery One,    3240 W Henderson RD,    Columbus OH 43220-2300
27106229       +Ricky Brones,    2630 Moss Ln,    Aurora IL 60504-6095
27106228       +Sate Farm,    POB 106172,   Atlanta GA 30348-6172
27106239       +The Music Shoppe,    1540 E College Ave,    Normal IL 61761-6158
27106232       +Village of Lake Zurich,    70 East Main St,    Lake Zurich IL 60047-2416

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
27106270       +E-mail/Text: g17768@att.com Oct 10 2018 02:34:40      AT&T,    Bankruptcy Department,
                 PO Box 769,   Arlington TX 76004-0769
27106233       +E-mail/Text: DLILBANKRUPTCYGROUP@ameren.com Oct 10 2018 02:36:14        Ameren,    BK Desk Code 310,
                 POB 66881,   St Louis MO 63166-6881
27106226       +E-mail/Text: bk@blittandgaines.com Oct 10 2018 02:35:02       Blitt and Gaines PC,     661 Glen Ave,
                 Wheeling IL 60090-6017
27106272        E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Oct 10 2018 02:40:32        Capital One,
                 POB 30285,   Salt Lake City UT 84130-0285
27106225       +E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Oct 10 2018 02:40:10        Capitol One Bank,
                 1680 Capitol One Dr,    Mclean Va 22102-3407
27106273       +E-mail/Text: comedbankruptcygroup@exeloncorp.com Oct 10 2018 02:37:08
                 Commonwealth Edison Co,    3 Lincoln Center,   Attn: Bankruptcy Section,
                 Oak Brook Terrace IL 60181-4204
27106236       +E-mail/PDF: creditonebknotifications@resurgent.com Oct 10 2018 02:40:15         Credit One,
                 POB 98873,   Las Vegas NV 89193-8873
27106274       +E-mail/Text: bankrup@aglresources.com Oct 10 2018 02:34:29       NICOR Northern Illinois Gas,
                 Attention Bankruptcy & Collections,    PO Box 549,   Aurora IL 60507-0549
27106234       +E-mail/Text: bankrup@aglresources.com Oct 10 2018 02:34:29       Nicor Gas,     1844 Ferry Rd,
                 Naperville IL 60563-9600
27106227       +E-mail/Text: recovery@paypal.com Oct 10 2018 02:34:36       Paypal Inc,    2211 N First St,
                 San Jose Ca 95131-2021
27106231       +E-mail/Text: rmcbknotices@wm.com Oct 10 2018 02:37:25       Waste Management,
                 1001 Fannin St Suite 4000,    Houston TX 77002-6711
                                                                                                TOTAL: 11

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 11, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING
        Case 18-82017      Doc 16    Filed 10/11/18 Entered 10/11/18 23:31:45            Desc Imaged
                                     Certificate of Notice Page 4 of 4


District/off: 0752-3         User: cmendoza1             Page 2 of 2                   Date Rcvd: Oct 09, 2018
                             Form ID: ntchrgRq           Total Noticed: 28


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 9, 2018 at the address(es) listed below:
              Bernard J Natale   natalelaw@bjnatalelaw.com, bnatale@ecf.epiqsystems.com
              Patrick S Layng   USTPRegion11.MD.ECF@usdoj.gov
                                                                                            TOTAL: 2
